IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 691
                                         :
DESIGNATION OF CHAIR AND VICE-           : CIVIL PROCEDURAL RULES DOCKET
CHAIR OF THE CIVIL PROCEDURAL            :
RULES COMMITTEE                          :


                                      ORDER

PER CURIAM


         AND NOW, this 12th day of March, 2019, John J. Hare, Esquire, is hereby

designated as Chair, and the Honorable Christine A. Ward is designated as Vice-Chair,

of the Civil Procedural Rules Committee, commencing June 30, 2019.